DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 16/809,119 of WONG for “Reconfigurable Avionics Systems Heatmap” filed on March 04, 2020 has been examined.

Claims 1-15 are pending.

Drawings
Drawings Figures 1-5 submitted on March 04, 2020 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March 04, 2020 and August 03, 2021 are being considered by the examiner. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the Applicant Submitted Prior Art of WRIGHT (U.S. Patent No. 5,668,542) hereinafter “Wright” in view of the Applicant Submitted Prior Art of MARTIN et al. (U.S. Publication No. US 2016/0048788 A1) hereinafter “Martin”.
As to claim 1, Wright discloses a computer apparatus (shown in Figure 2 and described in Column 4, line 59 - Column 5, line 3) comprising: a display (display 10, shown in Figure 1 and described in Column 2, lines 65-66); a data storage element (graphics processor 30, and resulting display segments 32 (of which only one is shown in this figure) including a quantitative display or representation 34, a trend qualitative display or representation 36 and a categorical qualitative display or representation 38, the claimed data storage element, as shown in Figure 2 and described in Column 4, lines 59-65); and at least one processor in data communication with the display, the data storage element, and a memory storing processor executable code for configuring the at least one processor (display system 24, which may comprise a single computer or components distributed among several computers, includes a processor 26 for running aircraft systems data acquisition software, a processor 28 for running display software, Wright’s disclosure implicitly discloses the claimed, at least one processor in data communication with the display, the data storage element, and a memory storing processor executable code for configuring the at least one processor, as shown in Figure 2 and described in Column 4, line 65 - Column 5, line 3) to: retrieve configuration data from the data storage element, the configuration data comprising a set of avionics components (display segments on display 10, shown in Figure 1 and described in Column 3, lines 6-19, Wright’s disclosure implicitly discloses the claimed, retrieve configuration data from the data storage element, the configuration data comprising a set of avionics components) and a criticality value associated with each avionics component (a qualitative analog dial representation 16, corresponding to a qualitative category that aircraft system parameter then being within a safe range of operation values, within a cautionary range of operation values and within a danger, or out-of-limits, range of operation values, shown in Figure 1 and described in Column 3, lines 6-19, Wright’s disclosure implicitly discloses the claimed, a criticality value associated with each avionics component); determine a usable area of the display, the usable area display, as shown in Figure 1 and described in Column 2, line 65 - Column 3, line 6); and tile the usable area with sub-areas, each sub-area corresponding to an avionics component (plurality of individual display segments 12, shown in Figure 1 and described in Column 3, lines 2-6).
Wright does not expressly disclose defining a size corresponding to the criticality value.
However, Wright discloses defining a color corresponding to a criticality value (colors corresponding to a preselected operating status of the selected aircraft system parameter may be green for a preselected normal range of values for the selected aircraft system parameter, yellow for a preselected cautionary range of values for the selected aircraft system parameter, and red for a preselected out-of-limits range of values for the selected aircraft system parameter, See Column 2, lines 18-25).
Martin discloses a computer apparatus (client device 312, shown in Figure 3 and described in Paragraphs 0007 and 0122) comprising: a display (described in Paragraph 0009); a data storage element (memory of server, shown in Figure 3 and described in Paragraphs 0012-0018 and 0122); and at least one processor (microprocessors, described in Paragraphs 0008, 0013 and 0122) in data communication with the display, the data storage element, and a memory storing processor executable code for configuring the at least one processor (described in Paragraphs 0011 and 0018), and defining a size corresponding to the relative severity [i.e. criticality] of an impact (tiles 604, 608, 612, 616, shown in Figure 6 and described in Paragraphs 0011, 0018 and 0140).
Wright and having the teaching of Martin, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate defining a size corresponding to relative severity of an impact disclosed by Martin into the apparatus of Wright, in order to have a computer apparatus comprising: a display; a data storage element; and at least one processor in data communication with the display, the data storage element, and a memory storing processor executable code for configuring the at least one processor to: retrieve configuration data from the data storage element, the configuration data comprising a set of avionics components and a criticality value associated with each avionics component; determine a usable area of the display, the usable area dedicated to displaying a status summary of the set of avionics components; and tile the usable area with sub-areas, each sub-area corresponding to an avionics component, and defining a size corresponding to the criticality value, for the obvious motivational reasons of utilizing alternative system and method of indicating criticality of an avionics components by substituting one conventional system and method, which are using different colors for indicating criticality of an avionics components by equivalent visual alternate presentation using different tile sizes for indicating criticality of an avionics components.
As to claim 8, Wright discloses a synoptic message system (shown in Figure 2 and described in Column 4, line 59 - Column 5, line 3) comprising: a display (display 10, shown in Figure 1 and described in Column 2, lines 65-66); a data storage element (graphics processor 30, and resulting display segments 32 (of which only one is shown in this figure) including a quantitative display or representation 34, a trend qualitative display or representation 36 and a categorical qualitative display or representation 38, the claimed data storage element, as shown in Figure 2 and described in Column 4, lines 59-65); and at least one processor in data communication with the display, the data storage element, and a memory storing processor executable code for configuring the at least one processor (display system 24, which may comprise a single computer or components distributed among several computers, includes a processor 26 for running aircraft systems data acquisition software, a processor 28 for running display software, Wright’s disclosure implicitly discloses the claimed, at least one processor in data communication with the display, the data storage element, and a memory storing processor executable code for configuring the at least one processor, as shown in Figure 2 and described in Column 4, line 65 - Column 5, line 3) to: retrieve configuration data from the data storage element, the configuration data comprising a set of avionics components (display segments on display 10, shown in Figure 1 and described in Column 3, lines 6-19, Wright’s disclosure implicitly discloses the claimed, retrieve configuration data from the data storage element, the configuration data comprising a set of avionics components) and a criticality value associated with each avionics component (a qualitative analog dial representation 16, corresponding to a qualitative category that aircraft system parameter then being within a safe range of operation values, within a cautionary range of operation values and within a danger, or out-of-limits, range of operation values, shown in Figure 1 and described in Column 3, lines 6-19, Wright’s disclosure implicitly discloses the claimed, a criticality value associated with each avionics component); determine a usable area of the display, the usable area dedicated to displaying a status summary of the set of avionics components (display, as shown in Figure 1 and described in Column 2, line 65 - Column 3, line 6); tile the usable area with sub-areas, each sub-area corresponding to an avionics component (plurality of individual display segments 12, shown in Figure 1 and described in Column 3, lines 2-6); receive a real-time status from each avionics component via a datalink connection (a simplified example software block diagram for generating an aircraft instrument panel display. Aircraft system parameter data 40 includes not only the then current values for various system parameters, but also the current flight condition so that the various referenced threshold values and upper and lower limits are dynamically changing, described in Column 5, lines 4-33 and claim 1 Wright’s disclosure implicitly discloses the claimed, receive a real-time status from each avionics component via a datalink connection); and render a representation of each real-time status in a tile associated with the corresponding avionics component (a color corresponding to a category defined by a preselected range of operating status values for the selected system parameter. Each display segment may further include an alphanumeric label for the selected aircraft system parameter. The display system may further comprise an alphanumeric representation of the then current flight status of the aircraft, described in Column 3, lines 33-54, Column 5, lines 4-33 and claim 1 Wright’s disclosure implicitly discloses the claimed, receive a real-time status from each avionics component via a datalink connection).
Wright does not expressly disclose defining a size corresponding to the criticality value. 
However, Wright discloses defining a color corresponding to a criticality value (colors corresponding to a preselected operating status of the selected aircraft system parameter may be green for a preselected normal range of values for the selected aircraft system parameter, yellow for a preselected cautionary range of values for the selected aircraft system parameter, and red for a preselected out-of-limits range of values for the selected aircraft system parameter, See Column 2, lines 18-25).
Martin discloses a system (client device 312, shown in Figure 3 and described in Paragraphs 0007 and 0122) comprising: a display (described in Paragraph 0009); a data storage element (memory of server, shown in Figure 3 and described in Paragraphs 0012-0018 and 0122); and at least one processor (microprocessors, described in Paragraphs 0008, 0013 and 0122) in data communication with the display, the data storage element, and a memory storing processor executable code for configuring the at least one processor (described in Paragraphs 0011 and 0018), and defining a size corresponding to the relative severity [i.e. criticality] of an impact (tiles 604, 608, 612, 616, shown in Figure 6 and described in Paragraphs 0011, 0018 and 0140).
Thus, given the system of Wright and having the teaching of Martin, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate defining a size corresponding to relative severity of an impact disclosed by Martin into the system of Wright, in order to have a synoptic message system comprising: a display; a data storage element; and at least one processor in data communication with the display, the data storage element, and a memory storing processor executable code for configuring the at least one processor to: retrieve configuration data from the data storage element, the configuration data comprising a set of avionics components and a criticality value associated with each .

Allowable Subject Matter
Claims 2-7 and 9-15 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim/s.
The following is an examiner’s statement of reasons for allowance:

As to claim 2, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 2, comprising limitations: wherein: the at least one processor is further configured to determine a desired display ratio; and tiling the usable area 
As to claim 4, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 4, comprising limitations: determine that at least one composite avionics component comprises two or more sub-components; and after determining a tiling including the composite avionics component, tile a space allocated to the composite avionics component according to the sub-components, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 5, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 5, comprising limitations: determine that at least one composite avionics component comprises two or more sub-components; determine a sub-component tiling of the usable area for the sub-components; and store the sub-component tiling for rendering when a tile associated with the composite avionics component is selected, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s). 
As to claim 9, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 9, comprising limitations: wherein: the at least one processor is further configured to determine a desired display ratio; and tiling the usable area 
As to claim 12, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 12, comprising limitations: determine that at least one composite avionics component comprises two or more sub-components; and after determining a tiling including the composite avionics component, tile a space allocated to the composite avionics component according to the sub-components, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).

As to claim 13, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 13, comprising limitations: determine that at least one composite avionics component comprises two or more sub-components; determine a sub-component tiling of the usable area for the sub-components; and store the sub-component tiling for rendering when a tile associated with the composite avionics component is selected, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of art.
Buehler et al, discloses a method of displaying multiple sources of information in a graphical user interface (GUI) on a display includes separately displaying at least some of the multiple sources of information within GUI components within the GUI, displaying all of the GUI components within the GUI, and displaying a duplicate of one of the GUI components displayed within the GUI at a larger size than any of the other displayed GUI components to define a focus GUI component.
U.S. Patent No. 6,255,964 B1 to Steele, Jr, discloses an integrated and dynamic symmetrical display of flight instruments for universal use in aircraft, wherein key instruments indicating with respect to aircraft direction are specifically arrayed with respect to key instruments indicating aircraft rate, wherein flight under instrument flight rules may be more easily learned, undertaken, and practiced with greater safety and ease of pilot workload, as compared with asymmetrical and random conventional flight instrument displays. Specifically, directional instruments are positioned in an aligned row above similarly arranged aircraft rate instruments for quick, reliable pilot scan and information utilization.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/SISAY YACOB/						February 23, 2022           Primary Examiner, Art Unit 2685